Title: To George Washington from Willaim Pearce, 12 July 1795
From: Pearce, Willaim
To: Washington, George


          
            Sir
            Mount vernon July 12th 1795
          
          I have Receved your letter of the 5th Instant.
          The Dormant windows is not put yet, In The stable and Indeed I forgot how you Directed them to be done—as I omited Takeing the Directions down In writeing.
          
          millar Ben has not been In the mill Since the flour was done with he has been sometimes working on the new mill race and some Time Giting staves with Cooper Tom and Since Harvest he has been working In the field.
          old Ruth Seems to be worn dow[n] with old age and appears Unable To work—Ben was Taken Sick Last winter and had a dreadfull bad spell—and he has not recovered yit.
          The Corn has mended a good deal Since the weather has got warm but a great deal of it is small yit.
          our sheep at Union farm is s[t]ill Dieing Every week & I am afraid we shall Loose a great many of them I have Every thing done for them I Can but to no purpose. I am with the Greatest Respect Sir your Humble Servt
          
            William Pearce
          
        